--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24
 
DEVELOPMENT and SUPPLY AGREEMENT
 
This Development and Supply Agreement (the “Agreement”) is entered into as of
this 1st day of July 2011 (the “Effective Date”), by and between Parallax
Diagnostics Ltd., Inc. a Nevada corporation with offices at 2 Canal Park
Cambridge, MA 02141 (or  “PRLX”) and Corder Engineering, LLC at1357 N 100 E
Chesterton, IN 46304 (“Supplier”) (together the “Parties”).
 
WHEREAS, Supplier possesses certain skills and expertise in engineering and
manufacturing medical devices and instruments;
 
WHEREAS, PRLX wishes to purchase from Supplier certain engineering services as
well as have Supplier manufacture and deliver a medical device (Target
Instrument) whose specifications are on Exhibit B, on the terms and conditions
set forth below, and
 
WHEREAS, Supplier is willing to provide services to the PRLX, on the terms and
conditions set forth below,
 
NOW, THEREFORE, the parties agree as follows:
 
1.
Engineering Services and Supply Instruments.  Supplier will perform the services
set forth on Exhibit A, or as amended by mutual written agreement.  It is agreed
and understood that the nature and manner of services provided hereunder shall
be within Supplier’s area of professional expertise and/or historical
experience.

 

 
(a)
Direction.  Supplier shall be directed by and shall report to Michael Redmond or
his successor.
       
(b)
Start Date.  Supplier's consulting obligations to PRLX shall begin on July 1
2011.
       
(c)
Term.  This Agreement shall commence on the Start Date and, unless earlier
terminated in accordance with Section 15, shall continue up to the time that the
last milestone on Exhibit A is successfully completed (the “Term”).  The Term
can be automatically extended in three month increments upon mutual agreement by
the Parties. Any extension shall be in writing.

 
2.
Method of Performance.  The Supplier shall determine the method, details, and
means of performing and fulfilling the work scope  on Exhibit A hereunder.
   
3.
Other Projects.  The PRLX acknowledges and agrees that Supplier may assume other
commitments, and has ongoing or intends to obtain engagements outside of
Supplier's work for PRLX during the Term (“Other Engagements”); provided that
Supplier fully complies with the confidentiality obligations contained in
Section 9.  Supplier shall reasonably notify PRLX of any Other Engagements,
which may pose a conflict of interest, it being understood that such notice
shall allow PRLX sufficient basis to proceed in accordance with Section 15(b),
below.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
Status as Independent Contractor; Nature of Relationship.  It is agreed and
understood that the Supplier is an independent contractor and will not act as an
agent nor shall he or she be deemed an employee of Supplier for the purposes of
any employee benefit programs, income tax withholding, FICA taxes, unemployment
benefits, and worker’s compensation insurance, or otherwise.  Supplier shall not
enter into any agreement or incur any obligations on PRLX’s behalf, or commit
PRLX in any manner without PRLX’s prior written consent.
   
5.
Resources.  Supplier shall provide such tools and facilities as Supplier may
deem necessary in the performance of Supplier's duties hereunder.  Upon
Supplier's reasonable request, the PRLX shall provide such incidental resources
to Supplier as the PRLX in its discretion believes may be warranted.
   
6.
Compensation.  It is agreed and understood, that subject to the Term and
performance and under Section 1, the Supplier shall be paid as set forth in
Exhibit A.
   
7.
Expenses.   Supplier will be reimbursed for the reasonable expenses Supplier
incurs directly in connection with services provided under this Agreement, All
Expenses must be agreed to in writing by PRLX prior to incurring the expense.
Expenses will be paid following the submission of documentation evidencing and
confirming such expenses.
   
8.
Compliance with all Laws.  Supplier agrees that in the course of providing his
services to the PRLX, he or she will not engage in any practice or commit any
acts in violation of any federal, state or local law or ordinance.
   
9.
Non-Disclosure Obligations.

 

 
(a)
Definition of “Information.”  “Information” shall mean materials, data, or
information in any form, whether written, oral, digital, or otherwise, provided
by or obtained from PRLX, PRLX's agents, or PRLX's contractors in connection
with the Supplier's engagement by PRLX.  Technical or business information of a
third person furnished or disclosed to the Supplier under this Agreement shall
constitute Information of PRLX unless otherwise specifically indicated in
writing.
       
(b)
Confidential Information.  For purposes of this Agreement, the term
“Confidential Information” shall mean Information regarding PRLX's business
including, but not limited to, Information regarding diagnostic and medical
device products,  processing and manufacturing capabilities, copyrighted or
patentable subject matter, research, development, innovations, inventions,
designs, technology, improvements, trade secrets, business affairs and finances,
customers, employees, operations, facilities, consumer markets, products,
capacities, systems, procedures, security practices, data formats, and business
methodologies.
       
(c)
Supplier's Obligations.  All Confidential Information relating to or obtained
from PRLX by the Supplier shall be maintained in confidence by the Supplier, and
the Supplier shall use best efforts to protect and safeguard the Confidential
Information.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(d)
Use of Confidential Information.  Without PRLX's prior written approval, the
Supplier: (a) shall not use Confidential Information directly or indirectly for
any purpose except in connection with the services the Supplier performs on
behalf of PRLX; and (b) shall not disclose, sell, assign, transfer, share or
lease Confidential Information of PRLX, or make such Confidential Information
available to, or make it available for the use or benefit of, any third party.
       
(e)
Exceptions to Confidentiality Obligations.  The obligations of this Agreement
shall not apply to Confidential Information which the Supplier shall
demonstrate, by clear and convincing evidence:

 

 
1.
is or becomes publicly available (other than through unauthorized disclosure
under this Agreement);
       
2.
is already known by the Supplier without an obligation of confidentiality prior
to the disclosure thereof by PRLX, as evidenced by the Supplier's written
records, maintained in the ordinary course, existing before the first date of
Supplier's engagement with PRLX; or
       
3.
is rightfully received by the Supplier from a third party free of any obligation
of confidentiality.

 
10.
Former Engagement Information.  The Supplier shall not, during the Supplier's
engagement with the PRLX, improperly use or disclose any proprietary information
or trade secrets of any former employer, hiring party, or other person or entity
with which the Supplier has an agreement or duty to keep in confidence, if any,
and shall not bring onto the premises of the PRLX any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person, hiring party, or entity.
   
11.
Court or Agency Order.  In the event the Supplier receives a subpoena or order
of a court or administrative body requesting disclosure of PRLX’s Confidential
Information, the Supplier agrees (a) that, as promptly as possible after
learning of such disclosure obligation and before making such disclosure, the
Supplier shall notify PRLX of such obligation to make such disclosure, to allow
PRLX an opportunity to object to such disclosure or to obtain a protective order
or other appropriate relief; (b) that the Supplier shall provide such
cooperation and assistance, at PRLX's expense, as PRLX may reasonably request in
any effort by PRLX to obtain such relief; and (c) that the Supplier shall take
all appropriate steps to limit the amount and scope of Confidential Information
so disclosed and to protect its confidentiality.
   
12.
Non-Solicitation.  The Supplier agrees not to solicit or encourage employees of
Supplier to work for a Competitor during the Term, and for a period of one year
after expiration of the Term. “Competitor” means any person or organization,
including the Supplier him or herself, engaged in, or about to become engaged
in, research on or the acquisition, development, production, distribution,
marketing or providing of a Competing Product.  “Competing Product” means any
product, process, or service of any person or organization other than the PRLX,
in existence or under development, which both (A) is identical to, substantially
the same as, or an adequate substitute for any product, process, or service of
the PRLX, in existence or under development, on which the Supplier works during
the Term or about which the Supplier acquires Confidential Information, and (B)
is (or could reasonably be anticipated to be) marketed or distributed in such a
manner and in such a geographic area as to actually compete with such product,
process or service of the PRLX.

 
 
3

--------------------------------------------------------------------------------

 
 
13.
Inventions.  For purposes of this Agreement, the term “Inventions” shall mean
any and all inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which relate to the business of the PRLX and which
the Supplier either (i) solely or jointly conceives, develops, or reduces to
practice during PRLX time, at the PRLX's direction, or using PRLX equipment or
resources; or (ii) solely or jointly conceives, develops, or reduces to practice
based on PRLX Confidential Information.  The Supplier will promptly make full
written disclosure of Inventions to the PRLX and will hold such Inventions in
trust for the sole right and benefit of the PRLX.  The Supplier hereby assigns
to the PRLX all the Supplier's right, title and interest in and to
Inventions.  Without limiting the foregoing, the Supplier further acknowledges
that all Inventions (x) which are original works of authorship; (y) which are
made by the Supplier (solely or jointly with others) within the scope of the
Supplier's engagement hereunder; and (z) which are protectable by copyright,
shall be deemed, to the extent applicable, “works made for hire,” as that term
is defined in the United States Copyright Act.  It is agreed and understood that
Supplier inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which do not qualify as “Inventions” hereunder shall
not be subject to this Section 13.
   
14.
Patent and Copyright Registration.  The Supplier agrees to assist the PRLX, or
its designee, at the PRLX’s expense, in every reasonable way to secure the
PRLX’s rights in the Inventions and any copyrights, patents, mask work rights or
other intellectual property rights relating thereto in any and all countries,
including the disclosure to the PRLX of all pertinent information and data with
respect thereto and the execution of all applications, specifications, oaths,
assignments and all other instruments which the PRLX shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the PRLX, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.
   
15.
Termination.  This Agreement may be terminated without liability as follows:

 

 
(a)
For Cause.  If either Party is in material breach, the non-breaching party may
terminate this Agreement upon providing the breaching party (a) with written
notice, specifying the breach, and (b) with a ten (10) day opportunity to cure,
commencing upon the effective date of such notice.
       
(b)
For Convenience. Either Party may terminate this agreement upon fifteen (15)
days notice.

 
 
4

--------------------------------------------------------------------------------

 
 
 
16.
Survival.  The following provisions shall survive the expiration or termination
of this Agreement:  Sections the applicable part of 6 (success fee) 9, 11, 12,
14, and 17.
   
17.
Return of Property.  Supplier expressly agrees that upon completion of his or
her consulting services under this Agreement, or at any time prior to that time
upon request of the PRLX, Supplier will return to the PRLX all property of the
PRLX obtained or received by Supplier during the Term of this Agreement
including, but not limited to, any and all files, computers, computer equipment,
software, diskettes or other storage media, documents, papers, records, notes,
agenda, memoranda, plans, calendars and other books and records of any kind and
nature whatsoever containing information concerning the PRLX or its customers or
operations.
   
18.
No Oral Modification.  This Agreement may not be changed orally, and no
modification, amendment, or waiver of any provision contained in this Agreement,
or any future representation, promise, or condition in connection with the
subject matter of this Agreement shall be binding upon any party hereto, unless
made in writing and signed by such party.
   
19.
Entire Agreement.  This Agreement contains the entire agreement between the
Parties and supersedes any and all previous agreements of any kind whatsoever
between them, whether written or oral, and all prior and contemporaneous
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.  This is an integrated document.
   
20.
Severability.  In the event that any provision of this Agreement or the
application thereof should be held to be void, voidable, unlawful or, for any
reason, unenforceable, the remaining portion and application shall remain in
full force and effect, and to that end the provisions of this Agreement are
declared to be severable.
   
21.
Governing Law.  This Agreement is made and entered into, and shall be subject
to, governed by, and interpreted in accordance with the laws of the Commonwealth
of Massachusetts and shall be fully enforceable in the courts of that state,
without regard to principles of conflict of laws.  The Parties (i) agree that
any suit, action or other legal proceeding arising out of this Agreement may be
brought in the United States District Court for the District of Massachusetts,
or if such court does not have jurisdiction or will not accept jurisdiction, in
any court of general jurisdiction in Suffolk County, Massachusetts; (ii) consent
to the jurisdiction of any such court; and (iii) waive any objection which they
may have to the laying of venue in any such court.  The Parties also consent to
the service of process, pleadings, notices or other papers by regular mail,
addressed to the party to be served, postage prepaid, and registered or
certified with return receipt requested.
   
22.
Notices.  All notices, requests, consents, approvals and other communications
required or permitted under this Agreement (“Notices”) shall be in writing and
shall be delivered to the addresses listed above, by mail, by hand, or by
facsimile transmission, unless otherwise provided in this Agreement.  Such
Notices shall be effective (i) if sent by mail, three business days after
mailing; (ii) if sent by hand, on the date of delivery; and (iii) if sent by
facsimile, on the date indicated on the facsimile confirmation.  Any party may
change its address or facsimile number for notification purposes by giving all
of the individuals and entities noted above notice, in accordance with the
notice provisions set forth in this Section, of the new address or facsimile
number and the date upon which it will become effective.

 
 
5

--------------------------------------------------------------------------------

 
 
23.
No Assignment.  Neither this Agreement nor any portion hereof is assignable.
   
24.
Counterparts.  This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed original.

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.
 
Parallax Diagnostics Ltd.
       
By:
/s/ Michael Redmond
 
Name: Michael Redmond
 
Title:   CEO
       
Corder Engineering LLC
       
By:
/s/ Rodney Corder
 
Name: Rodney Corder
 
Title:   Managing Member
 



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
SUPPLIER SERVICES
 
AND
 
PAYMENT SCHEDULE
 
Statement of Work
 
Supplier shall provide Evaluation Units which replicate  the functionality
Target. Target 1000 firmware ver 3.20 and add software for a C-reactive protein
(CRP) quantitative assay.



 
1)
Develop electronic hardware for evaluating CRP Target Cassettes.  Reflective
Densiometer shall be implemented using the same type reflectometer LED and
Photodiode as the Target Instrument.
 
2)
Develop mechanical components for Target Cassette receiver and OKW MOTEC
enclosure if needed. Existing molds of the mechanical parts may be used if the
cost, timeframe and quality are acceptable to PRLX. Should PRLX determine to use
existing molds for the Target Cassette receiver, the total development cost
shall be reduced by $4,250 reflecting the change in project effort.
 
3)
Develop front panel label and membrane switches for Evaluation units.
 
4)
Develop operational firmware for the Evaluation units to emulate the
functionality of the Target Instrument as documented in the Parallax Diagnostics
Target Analyzer operation manual.
 
5)
Evaluate and collect raw reflectometer data on actual assay reflecting known
quantitative samples to correlate reflectometer readings and quantitative
results.  PRLX is responsible for arranging the execution of the tests in a
timely manner at PRLX expense.
 
6)
Provide a minimum of five assembled units labeled “Evaluation Only, Not for
Resale” for evaluation of the CRP Target Cassettes.
 
7)
A Data Package containing any and all new software code, a list of parts
suppliers, any and all drawings related to the instrument.
 
8)
Up to one trip as required, to a facility with adequate laboratory capabilities
designated by PRLX, in the Continental United States, for a duration of not more
than 2 days, for the purposes of adjusting the calibration of the Evaluation
Units to provide adequate accuracy in reading the CRP Target
Cassettes.  Additional trips required, not as a result of a deficiency in the
Evaluation Units or their operational firmware, shall be reimbursed as an
Expense, and billed at a daily rate of $1,000 per day.

 
 
7

--------------------------------------------------------------------------------

 
 
Payment and Schedule:
 
Milestone
Duration
Payment
Project Initiation
T0
$10,000.00  
Assembled PCB Prototypes (12 units)
Deliverable is digital photograph of the assembled prototypes
T0+ 5 weeks
$7,500.00  
Mechanical Component Prototypes (12 sets)
Deliverable is digital photograph of the assembled prototypes
T0+ 9 weeks
$7,500.00  
Delivery of 10 functional Evaluation Units and Data Package
T0+ 12 weeks
$10,000.00  
 
Receipt of Project Initiation payment is required to start the Work Order and
set the start date of the Project.  Payment terms are Net-15 after delivery of
Milestone. All prices are firm and fixed and cannot increase without written
approval of PRLX.  Should PRLX decide to use molded parts in lieu of the reverse
engineering of current parts, the Milestones and payments shall be adjusted as
follows:  Mechanical Component Prototypes from $7,500 to $5,750, Delivery of 10
functional Evaluation Units from $10,000 to $7,500 for a Total of $30,750.   A
1.5% fee per month will be assessed for any payments late or returned for
insufficient funds.
 
PRLX Responsibilities:
PRLX is responsible to provide a Target Instrumentr unit for reverse
engineering, a minimum of 5 unused (white) Target Cassettes, and a definition of
the quantitative units and change in reflectivity for the CRP immunoassay Target
Cassette.
PRLX is responsible to prepare samples for assay and collect raw reflectometer
data from the enhanced firmware for analysis and programming of the final
evaluation firmware.
PRLX is responsible to reimburse the actual costs of the construction of up to12
Evaluation units developed to ensure the delivery of  up to 10 functional
Evaluation units up to a maximum of $12,000. Each evaluation unit is estimated
to cost $1,000. PRLX will inform Supplier of the exact number of evaluation
units to be built within 30 days of the Effective Date.
PRLX understands that timely performance of its Responsibilities is crucial to
the timely completion of the Work Order.
Total
$35,000.00  
 

 
 
8

--------------------------------------------------------------------------------

 
 
II.Ownership of Work Product:
All schematics, layouts, bills of materials, assembly instructions, component
models and device firmware created as a result of this Agreement (“Work
Product”) shall be considered work made by Supplier for hire to PRLX and shall
belong exclusively to PRLX and its designees.  Upon receipt of full and complete
payment of all milestones Supplier will deliver to PRLX all Work Product.
 
III.No Patent Protection:
Supplier does not covenant, warrant or indemnify PRLX against infringement by
the Work Product of any patent, now existing or pending.  Supplier is not
responsible for intellectual property analysis.  Supplier will not knowingly
include, define or require the infringement of any known intellectual property
rights of any third parties without prior written approval from PRLX.  PRLX is
solely responsible for the use of the Work Product.
 
 
  

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Targer Instrument Specs to be added here
 
10 

--------------------------------------------------------------------------------